57 N.Y.2d 656 (1982)
Mary & Alice Ford Nursing Home Co., Inc., Appellant,
v.
Fireman's Insurance Co. of Newark, New Jersey, Respondent.
Court of Appeals of the State of New York.
Decided July 2, 1982.
Stephen J. Van Ullen for appellant.
Maureen S. Bonanni for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG and MEYER. Taking no part: Judge GABRIELLI.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (86 AD2d 736).